internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 06-plr-145482-02 date date legend corp corp corp corp corp date date date date date date date date date date plr-145482-02 date year a b c d state a state b dear this letter is in reply to your letters dated date and date requesting a ruling on behalf of corp that under sec_1504 of the internal_revenue_code the internal_revenue_service will waive the general_rule of sec_1504 the information submitted indicates that corp was incorporated in state a on date and is the common parent of an affiliated_group_of_corporations the corp group filing a consolidated_return corp is the successor pursuant to a purported sec_368 reorganization to corp corp was incorporated on date and was the common parent of an affiliated_group_of_corporations that first elected to file a consolidated federal_income_tax return prior to year on date corp acquired corp an state a corporation as a result corp and its affiliated subsidiaries became members of the corp affiliated_group that filed a consolidated_return for the year ending date on date corp acquired corp as a result corp and its subsidiaries joined the corp group subsequently but prior to date corp distributed the stock of corp to corp accordingly corp became a direct wholly owned subsidiary of corp on date corp reincorporated in state b and changed its name to corp pursuant to a purported reorganization within the meaning of sec_368 on date a shares of corp common_stock were sold to the public in an initial public plr-145482-02 offering the ipo the ipo caused corp and its subsidiaries to become deconsolidated from the corp group corp 2's ownership in corp was reduced to b in response to poor market conditions and a determination by corp that the corp stock was undervalued on date corp purchased c shares of corp stock on the open market for similar reasons on date corp repurchased d shares of its common_stock on the open market as a result corp and its subsidiaries became reaffiliated with corp on date corp acquired the remaining shares of corp held by the public sec_1504 provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year that includes any period after date and the corporation ceases to be a member of the group in a taxable_year beginning after date for periods after the cessation the corporation and any successor of the corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of the common parent before the 61st month beginning after the first taxable_year in which it ceased to be a member of the affiliated_group thus corp and its subsidiaries would be prevented from rejoining the consolidated_return of the corp group however sec_1504 allows the secretary to waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe sec_1504 was enacted by section a of the tax_reform_act_of_1984 the conference_report stated that the rule prohibiting consolidation after deconsolidation was an anti-abuse rule h_r conf_rep no pincite revproc_2002_32 2000_20_irb_959 grants an automatic waiver of the sec_1504 general_rule for taxpayers who meet its requirements if a taxpayer qualifies for the automatic waiver the process described in the revenue_procedure is the exclusive means for obtaining a waiver of sec_1504 the automatic waiver generally applies to any corporation a deconsolidated corporation that was included or was required to be included or whose predecessor was included or was required to be included in a consolidated_return filed or required to be filed by an affiliated_group the original group that ceased or whose predecessor ceased to be a member of such original group and that subsequently became affiliated with that original group or another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after the first taxable_year in which it or its predecessor ceased to be a member of the original group to obtain an automatic waiver of sec_1504 the deconsolidated corporation must be included in a timely-filed consolidated_return including extensions plr-145482-02 of the affiliated_group with respect to which the waiver request relates the current group for the taxable_year that includes the date on which such corporation most recently became a member of such affiliated_group corp did not include in a timely-filed consolidated_return the deconsolidated corporations corp and its subsidiaries for the taxable_year that included the date on which the deconsolidated corporations most recently became members of corp 2's affiliated_group therefore corp and its subsidiaries cannot rejoin the group to which they belonged before the disaffiliation further corp cannot avail itself of the automatic waiver consequently the parties in this case must obtain a ruling granting a sec_1504 waiver before a consolidated_return may be filed by corp and its subsidiaries corp represents that the disaffiliation and subsequent consolidation has not provided and will not provide the corp group or corp and its subsidiaries a benefit of a reduction in income increase in loss or any other deduction credit or allowance a federal tax savings that would not otherwise be secured or have been secured had the disaffiliation and subsequent consolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired or the use of a loss recognized on a disposition of stock of corp or any of its subsidiaries corp is the common parent of the group from which corp and its subsidiaries deconsolidated corp represents that it was not an s_corporation an entity disregarded as an entity separate from its owner a real_estate_investment_trust or a regulated_investment_company at any time during the period of disaffiliation the representations submitted by the taxpayer form a material basis for issuance of this ruling letter based upon the information submitted and on the representations set forth above we rule that pursuant to sec_1504 the application of sec_1504 is hereby waived provided that corp and corp and its subsidiaries constitute an affiliated_group_of_corporations within the meaning of sec_1504 corp and its subsidiaries may join in the filing of a consolidated federal_income_tax return with corp beginning on date and for subsequent tax years no opinion is expressed or implied about the tax treatment of the transactions described above under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling a copy of this letter should be attached to the consolidated federal_income_tax return of the taxpayer involved for the taxable_year including date this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-145482-02 pursuant to the power_of_attorney on file with this office we have sent a copy of this letter to the taxpayer sincerely yours alfred c bishop jr branch chief branch office of associate chief_counsel corporate
